Citation Nr: 0007629	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  93-28 309	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for a service-connected left 
knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active duty from July 1991 to March 1992. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the RO 
which granted service connection and assigned a 10 percent 
rating for a left knee disability.  The veteran appeals for a 
higher rating.  In October 1995, the Board remanded the issue 
to the RO for further development.


FINDINGS OF FACT

The veteran's left knee disability, including osteochondritis 
dissecans and degenerative joint disease, is manifested by 
complaints of pain with minimal limitation of motion, and the 
joint is stable.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty from July 1991 to March 1992.  
His service medical records show he injured his left knee in 
August 1991 when he jumped from a truck.  Following the 
accident, he complained of left knee pain and was diagnosed 
as having left knee osteochondritis dissecans.  He had 
surgery on the left knee in February 1992, and such involved 
internal fixation with a screw.

In May 1992, he filed a claim of service connection for a 
left knee disorder.  He claimed he incurred a twisting injury 
to the left knee in August 1991 while in Desert Storm.

The RO, in a June 1992 rating decision, granted service 
connection for osteochondritis dissecans of the left knee and 
assigned a 10 percent rating, effective from March 1992.

On a May 1993 VA examination, the veteran stated that while 
in Saudi Arabia he fell off the back of a truck, causing 
injury to his left knee.  He stated he was treated 
conservatively with Motrin but that his left knee discomfort 
continued.  He reported he eventually underwent arthroscopic 
surgery in February 1992.  He stated he still had left knee 
pain and that he took Tylenol on an as needed basis.  He 
related his left knee occasionally locked and at times he had 
swelling of the left knee.  Physical examination revealed he 
ambulated with a mildly antalgic gait of the left leg.  He 
had a full range of motion of both knees.  There was no 
evidence of effusion.  He had a positive Wilson test of the 
left leg.  There was no evidence of ligamentous instability.  
Muscle strength was 5/5 in the left quadriceps.  X-ray 
studies of the left knee revealed an orthopedic screw in the 
medial femoral condyle, with no evidence of a foreign body in 
the left knee.  The diagnosis was history of left knee 
osteochondritis dissecans, status post surgical correction 
and now minimally symptomatic.

In an August 1993 substantive appeal, the veteran stated he 
had difficulty walking.  He reported his knee felt like it 
was giving out more and more.  He claimed that when his knee 
locked, he had to snap the bone in the left knee back in 
place.  He stated that because of left knee difficulties he 
had problems performing certain physical tasks.

In September 1993, he underwent an operation of the left knee 
involving arthroscopy with removal of the surgical screw and 
a loose body.  The diagnoses were loose body of the left 
knee, chondromalacia of the patellofemoral joint, attenuated 
medial meniscus, and healed osteochondral defect of the 
medial femoral condyle.

In October 1993, two weeks after the September 1993 
operation, the veteran received follow-up treatment.  At that 
time, he had 0 degrees to 110 degrees of flexion of the left 
knee.  He was noted to have pain on flexion.  The impression 
was the condition was stable.

In a December 1993 statement, the veteran's representative 
argued the veteran was entitled to a rating in excess of 10 
percent due to pain and swelling of the knee, and due to an 
inability to ambulate without a limp.

VA outpatient treatment reports from 1993 to 1995 show that 
the veteran's left knee condition was stable.  He had a good 
range of motion.  X-ray studies of the left knee reportedly 
showed degenerative joint disease and osteochondritis 
dissecans.  Another report shows the knee was stable to varus 
and vulgus testing.  There was no locking.

The veteran's representative stated in a February 1995 
informal hearing presentation that the veteran continued to 
have recurrent pain and joint locking which resulted in 
falls, soreness, and unreliability of the extremity.

On January 1997 VA examination, the veteran reported injuring 
his left knee in service.  He related he was currently 
involved on a part-time basis with the National Guard and was 
not on any physical activity restrictions.  He gave a history 
of 2 prior left knee surgeries.  He stated he now had 
problems maintaining an active life.  He stated his left knee 
disability interfered with his lifestyle.  He reported he had 
swelling of the left knee but no buckling and no locking.  He 
stated he had pain when the weather changed and also with 
physical activity.  Physical examination revealed he walked 
with a slightly antalgic gait due to left knee problems.  He 
complained of significant pain with any movement of the knee.  
There was no effusion present.  He had a roughly equal 
development of the quadriceps on each side.  On range of 
motion testing he was reluctant to move his knee at all, but 
he could go from 0 degrees at full extension to 125 degrees 
with full flexion.  He had no significant crepitus but had a 
reproducible click on extension.  He had no ligamentous 
instability that could be demonstrated.  He had no evidence 
of quadriceps or patellar tendinitis.  He complained of mild 
tenderness on palpating the lateral joint line at its mid 
position, but this was not exquisite and was not isolated to 
a single point.  He had no bony palpable abnormalities of the 
tibial plateaus or the femoral condyle.  X-ray studies of the 
left knee confirmed the presence of osteochondritis 
dissecans.  The examiner diagnosed remote injury to the left 
knee with the development of osteochondritis dissecans and 
subsequent open reduction and internal fixation through an 
arthroscopically assisted procedure; now with a residual 
complaint of significant pain and a reducible click.

In a January 1998 decision, the RO assigned a temporary total 
convalescent rating (38 C.F.R. § 4.30) based on left knee 
surgery, effective from September 1993 (when the veteran had 
the operation) through October 1993; a 10 percent rating for 
the left knee disability was continued thereafter.

In a December 1998 addendum to the January 1997 VA 
examination, a VA physician noted that the doctor who had 
examined the veteran was no longer at the VA, but he reviewed 
the January 1997 examination report and the claims file.  He 
stated that the material presented by examination was 
completely consistent with the claims folder and covered very 
well the material presented therein.  He stated there were no 
additions or corrections based on his review.

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
the service-connected left knee disorder (osteochondritis 
dissecans) is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with her 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has assigned a 10 percent rating for the veteran's 
left knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee, and a 20 
percent is assigned when it is moderate.  

Examinations and outpatient treatment reports from 1993 to 
1997 are negative for any instability or subluxation of the 
left knee.  As the veteran is not shown to have even a slight 
degree of recurrent subluxation or lateral instability of the 
left knee, a compensable rating is not warranted under Code 
5257.  38 C.F.R. § 4.31.  

The medical evidence suggests degenerative joint disease of 
the left knee has been confirmed by X-ray studies.  Traumatic 
arthritis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate limitation-of-motion 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

Medical reports from 1993 to 1997 show the veteran had 0 
degrees of extension of the left knee, which is full, and he 
had limitation of flexion of the left knee which was no worse 
than 110 degrees.  On most recent VA examination in 1997, the 
veteran had 125 degrees of flexion.  If the veteran's left 
knee disorder were strictly rated under either Code 5260 or 
5261, it would be assigned a noncompensable rating.  However, 
the presence of arthritis with at least some limitation of 
flexion supports a 10 percent rating under Codes 5003 and 
5010.  There is no objective evidence that pain on use of the 
joint results in limitation of motion to a degree which would 
support a higher rating under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

VA General Counsel's opinions hold that under certain 
circumstances, arthritis with limitation of motion of a knee 
and instability of a knee may be rated separately under Codes 
5003/5010 and 5257.  The opinions are inapplicable in the 
present case because a compensable rating under Code 5257, 
based on knee instability, is not warranted.  VAOPGCPREC 9-
98; VAOPGCPREC 23-97. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating higher than 
10 percent for the left knee disability.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim for a higher 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

A rating in excess of 10 percent for a left knee disorder is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

